 436302 NLRB No. 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1987, unless otherwise noted.2The maintenance-of-membership requirement was the same under both thecollective-bargaining agreement that expired on June 10, 1987, and its succes-
sor. The requirement was that those employees who were members on the ef-
fective date of the agreement and 8 out of 10 new hires had to become and/or
remain members during the life of the agreement.3Of these employees, 29 executed authorization forms bearing the followinglanguage:I hereby authorize and direct The A.S. Abell Publishing Company [the
Employer's predecessor] to deduct from any salary or other earnings
standing to my credit on its books at the end of each payroll week ofeach calendar month following the date of this authorization the amount
of current dues payable by me to the Washington-Baltimore Newspaper
Guild during such calendar month according to the certified schedule filed
by the Guild with the A.S. Abell Publishing Company.I further authorize and direct the A.S. Abell Publishing Company toremit all sums so deducted to the Washington-Baltimore Newspaper
Guild.This assignment and authorization shall remain in effect until revokedby me, but shall be irrevocable for a period of one year from the date
appearing above or until the termination of the collective bargaining
agreement between yourself and the Guild, whichever occurs sooner. I
further agree and direct that this assignment and authorization shall be
continued automatically and shall be irrevocable for successive periods of
one year each or for the period of each succeeding applicable collective
bargaining agreement between yourself and the Guild, whichever period
shall be shorter, unless written notice of its revocation is given by me
to yourself not more than thirty (30) days and not less than fifteen (15)
days prior to the expiration of each period of one year, or of each appli-
cable collective bargaining agreement between yourself and the Guild,
whichever occurs sooner. Such notice of revocation shall become effec-
tive for the calendar month in which you receive it.I agree to save The A.S. Abell Publishing Company harmless againstany and all claims and liability for or on account of the deductions made
from my salary or other earnings and remitted to the Washington-Balti-
more Newspaper Guild pursuant to the terms of thus [sic] authorization.The language of the remaining five signed authorizations contain aminor variance (noted by the judge) from the format set forth above that
is not material here.4Although the judge found that ``effective June 1, 1987'' the Respondentceased deducting and remitting dues for these employees, we note that the par-
ties here entered into a stiplulation at the hearing providing simply that the
Respondent ceased these payments to the Union ``in June.''The Baltimore Sun Company and Washington-Bal-timore Newspaper Guild, Local 35, The News-
paper Guild, AFL±CIO±CLC. Case 5±CA±18999April 4, 1991DECISION AND ORDERBYMEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn September 28, 1988, Administrative Law JudgeLeonard M. Wagman issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel and the Charging Party Union
each filed an answering brief to the Respondent's ex-
ceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions only to the extent consistent with this Deci-
sion and Order.Since about 1957, the Union has been the exclusivecollective-bargaining representative for a unit of ap-
proximately 780 employees employed in the news, edi-
torial, circulation, business, advertising, and building
departments of the Employer's newspaper published in
Baltimore, Maryland. The Respondent and the Union
had a collective-bargaining agreement that was sched-
uled to expire on June 9, 1987.1The parties, however,extended that agreement through June 10. On June 11,
after the contract expired, the Union began an eco-
nomic strike against the Employer. The parties subse-
quently entered into a new collective-bargaining agree-
ment that was effective from June 19, 1987, until June
18, 1990.During the hiatus between the collective-bargainingagreement that expired on June 10 and the June 19 ef-
fective date of the successor, approximately 50 bar-
gaining unit employees sent the Union letters, with
copies to the Respondent, resigning their union mem-
bership.2Of these 50 employees, approximately 16employees also revoked the dues-checkoff authoriza-
tions they had signed. It is undisputed that the remain-
ing 34 employees did not revoke their dues-deduction
authorizations.3In June,4the Respondent, without prior notice to theUnion, ceased deducting and remitting dues to the
Union for the 34 employees who had resigned from
the Union without revoking their dues-checkoff author-
izations. The Respondent, as of the date the hearing
was held in this case, persisted in its refusal to honor
the checkoff authorizations executed by these employ-
ees. The General Counsel and the Union contend that
the Respondent violated Section 8(a)(5) and (1) of the
Act by refusing to deduct and forward to the Union
monthly dues for the 34 employees who did not ex-
pressly revoke their checkoff authorizations.The judge agreed with the General Counsel and theUnion that the Respondent's conduct was unlawful. In
so concluding, the judge stressed that in MachinistsLocal 2045 (Eagle Signal), 268 NLRB 635, 637(1984), the Board stated, regarding the impact of em-
ployee resignations from union membership on dues-
checkoff authorizations, that:[A] resignation will, by operation of law, revokea checkoff authorization, even absent a revocation
request, where the authorization itself makes pay-
ment of dues a quid pro quo for union member-
ship. This is so whether or not the resignation is
made during the period for revocation set forth in
the authorization itself.The judge also noted, however, that in Frito-Lay, Inc.,243 NLRB 137, 139 fn. 3 (1979), and other like cases,
the Board has held that resignation from a labor orga-
nization does not revoke the dues-deduction authoriza-
tion, where there was no showing that the employee 437BALTIMORE SUN CO.5302 NLRB 322 (1991).6See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).7Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).8In Lockheed, the Board left open the question of how its waiver rule wouldapply in the context of a lawful union-security provision. Here, the contract
between the Respondent and the Union had expired on June 10, 1987. Thus,
although there had been a valid union-security clause in the parties' expired
contract, the clause did not remain in effect during the hiatus between con-
tracts when these employees resigned. See Transit Union Local 1225 (Grey-hound Lines), 285 NLRB 1051, 1052 (1987). In the absence of a union-secu-rity clause requiring union membership here, the Lockheed test is applicableto this case.9Although these 34 employees resigned from the Union between June 11and June 18, 1987, the record fails to establish whether the Respondent remit-
ted to the Union payments for the month of June 1987 which may have been
owed by these employees. In this regard, we emphasize that during the hearing
the parties entered into a stipulation that the Respondent failed and refused
to deduct and remit dues for these employees beginning in June 1987 after
they had resigned their union memberships based upon letters from the em-
ployees received by the Respondent and that the alleged refusal to bargain
concerned only ``the discontinuance of checkoff for'' those employees, and
``not about any other matters.'' We find on the facts here that the evidence
is insufficient to support a finding that the Respondent violated the Act by
failing to make dues-deduction payments for any period in June 1987 before
the employees resigned from the Union, particularly since neither the General
Counsel nor the Union has argued this theory of a violation at any time here.received union membership as consideration for exe-cuting that authorization.Based on the express language of the dues-checkoffauthorizations in this case, quoted above, the judge
concluded that the employees continued to be bound
by these authorizations regardless of whether or not
they remained union members. Thus, the judge found
that the Respondent violated Section 8(a)(5) and (1) of
the Act by its failure and refusal to continue deducting
and forwarding dues to the Union on behalf of those
34 employees who had resigned from the Union with-
out revoking their dues-checkoff authorizations.In Electrical Workers IBEW Local 2088 (LockheedSpace Operations),5the Board acknowledged judicialcriticism of the Eagle Signal analysis6and set forth anew test for determining the effect of an employee's
resignation from union membership on that employee's
dues-checkoff authorization. The Board in Lockheedfound that an employee may voluntarily agree to con-
tinue paying dues pursuant to a checkoff authorization
even after resignation of union membership. In fash-
ioning a test to determine whether an employee has in
effect agreed to do so, the Board recognized the fun-
damental policies under the Act guaranteeing employ-
ees the right to refrain from belonging to and assisting
a union, as well as the principle set forth by the Su-
preme Court that waiver of such statutory rights must
be clear and unmistakable.7In order to give full effectto these fundamental labor policies, the Board stated
that it wouldconstrue language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifying
an irrevocable duration for either 1 year from the
date of the authorization's execution or on the ex-
piration of the existing collective-bargaining
agreementÐas pertaining only to the method bywhich dues payments will be made so long asdues payments are properly owing. We shall notread it as, by itself, a promise to pay dues beyond
the term in which an employee is liable for dues
on some other basis. Explicit language within the
checkoff authorization clearly setting forth an ob-
ligation to pay dues even in the absence of union
membership will be required to establish that the
employee had bound himself or herself to pay the
dues even after the resignation of membership.
[302 NLRB at 328±329.]8Applying the analysis of Lockheed to the facts inthis case, we find that the General Counsel has failed
to show that the dues-checkoff authorizations the 34
disputed employees signed obligated them to pay dues
after they effectively resigned their memberships in the
Union. As in Lockheed, all that these employees clear-ly agreed to do was to allow certain sums to be de-
ducted from their wages and remitted to the Union for
payment of their ``current dues.'' They did not clearly
agree to have deductions made even after they had
submitted their resignation from union membership.
We thus find that these partial wage assignments made
by the 34 employees at issue here were conditioned on
their union membership and were revoked when they
ceased being union members. In so concluding, we
stress that Lockheed imposes no requirement that, inaddition to resigning from the Union, employees must
also formally revoke their dues-deduction authoriza-
tions before such authorizations are no longer effec-
tive. Thus, on the facts here, we conclude that by sim-
ply resigning their union memberships the 34 employ-
ees named in the complaint terminated their dues-de-
duction authorizations just as effectively as the 16
other employees who both resigned from the Union
and revoked their authorizations.Based on our finding that the disputed 34 employeesrevoked their dues-checkoff authorizations by resigning
from the Union, we conclude that the Respondent did
not violate Section 8(a)(5) by failing and refusing to
deduct and remit monthly dues for these employees
covering periods after they resigned.9We thereforeshall dismiss the instant complaint in its entirety.ORDERThe complaint in this case is dismissed.Harvey A. Holzman, Esq., for the General Counsel.N. Peter Lareau, Esq. (Venable, Baetjer & Howard), of Bal-timore, Maryland, for the Respondent.Robert E. Paul, Esq. (Zwerdling, Paul, Leibig, Kahn &Thompson, P.C.), of Washington, D.C., for the ChargingParty. 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Prior to its purchase by The Times-Mirror Company, in 1986, the Compa-ny's name was A.S. Abell Publishing Company. After the purchase, the Com-
pany assumed its current name, The Baltimore Sun Company.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Upona charge filed on July 20, 1987, and an amended charge filed
on August 27, 1987, by the Charging Party, Washington-Bal-
timore Newspaper Guild, Local 35, The Newspaper Guild,
AFL±CIO±CLC (the Union), the Regional Director for Re-
gion 5, issued a complaint and notice of hearing against the
Respondent, The Baltimore Sun Company (the Company), on
September 3, 1987. The complaint alleged that the Company
violated Section 8(a)(5) and (1) of the National Labor Rela-
tions Act (the Act) by unilaterally discontinuing the deduc-
tion of union dues from the wages of employees represented
by the Union, notwithstanding that those employees had not
revoked their dues checkoff. The Company, by its answer to
the complaint, denied commission of the alleged unfair labor
practices.I held the hearing in this case on March 14, 1988, at Balti-more, Maryland. On the entire record, and the briefs, I make
the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material to this case, the Company, a Mary-land corporation, with an office and place of business in Bal-
timore, Maryland, has published, circulated, and distributed
The Sun, The Evening Sun, and the Sunday Sun Newspapers
in the Baltimore, Maryland area. During the 12 months end-
ing September 1, 1987, the Company, in the course and con-
duct of its business operations, realized gross revenues ex-
ceeding $200,000, held membership in or subscribed to var-
ious interstate news services, including Associated Press,
published various nationally syndicated features, including
those written by Gary Wells, and advertised nationally sold
products, including automobiles. I find that the Company is
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.I find that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsSince 1957, the Union has been the recognized collective-bargaining agent for a unit of the approximately 780 employ-
ees of the Company's news, editorial circulation, business,
advertising, and building departments. The Company1andthe Union have been parties to a series of collective-bargain-
ing agreements.The 3-year collective-bargaining agreement, effective fromJune 10, 1984, was scheduled to expire on June 9, 1987.
However, the parties extended it through June 10, 1987. On
June 11, 1987, the Union began an economic strike. The par-
ties entered into the current 3-year contract, effective June
19, 1987.During the period between the expiration of the 1984 con-tract and the effective date of the 1987 contract, approxi-
mately 50 bargaining unit employees, by letter to the Union,
and copies to the Company, resigned from the Union. Ap-
proximately 16 of the 50 employees also revoked their dues-
deduction authorizations. Thirty-four unit employees did not
revoke their dues-deduction authorizations.Effective June 1, 1987, the Company, without prior noticeto the Union, ceased deducting and remitting dues to the
Union for the 34 employees who had resigned from the
Union without revoking their deduction authorizations. The
Company continued to refuse to deduct dues for those 34
employees as of the time of the hearing before me.Article 4 of the 1984 agreement, entitled ``Dues Checkoffand Union Membership'' provided in pertinent part:Section 4.1ÐCheckoff Authorization. Any employeemay voluntarily file with the Publisher in the form set
forth in Section 4.2 of this Article, a written authoriza-
tion and direction to deduct, from the employee's salary
or other earnings, current Guild dues, as certified to the
Publisher by the Guild from time to time. Such Author-
ization may be revoked by the employee only in the
manner provided in the form set forth in Section 4.2 of
the Article. The Guild will file with the Publisher, no
later than the last day of each calendar month, a sched-
ule certified by its treasurer showing the amount of cur-
rent dues payable during the next succeeding month by
employees in each pay group. The Publisher will make
deduction from the salaries or other earnings of em-
ployees in accordance with said authorization and
schedules filed hereunder by employees or the Guild,
but it assumes no responsibility either to the employees
or the Guild in the event that, through inadvertence or
errors, it shall fail to do so in any instance. All sums
so deducted shall be remitted by the Publisher as
promptly as possible to the Guild, but not later than the
fifteenth (15th) day of the following month.Section 4.2ÐDues Deduction Authorization Form. Adues deduction authorization shall be filed in the fol-
lowing form:Baltimore, Maryland(Date of Authorization)I hereby authorize and direct The A.S. Abell PublishingCompany to deduct from any salary or other earnings
standing to my credit on its books in each week follow-
ing the date of this authorization the amount of current
dues payable by me to the Washington-Baltimore
Newspaper Guild during such calendar week, according
to the certified schedule filed by the Guild with The
A.S. Abell Publishing Company.I further authorize and direct The A.S. Abell PublishingCompany to remit all sums so deducted to the Wash-
ington-Baltimore Newspaper Guild.This assignment and authorization shall remain in effectuntil revoked by me, but shall be irrevocable for a pe-
riod of one year from the date appearing above or until
the termination of the collective bargaining agreement
between yourself and the Guild, which ever occurs
sooner. I further agree and direct that this assignment 439BALTIMORE SUN CO.and authorization shall be continued automatically andshall be irrevocable for successive periods of one year
each or for the period of each succeeding applicable
collective bargaining agreement between yourself and
the Guild, whichever period shall be shorter, unless
written notice of it's revocation is given by me to your-
self not more than thirty (30) days and not less than fif-
teen (15) days prior to the expiration of each period for
one year, or of each applicable collective bargainingagreement between yourself and the Guild, whichever
occurs sooner. Such notice of revocation shall become
effective for the calendar month following the calendar
month in which you receive it.I agree to save The A.S. Abell Publishing Companyharmless against any and all claims and liability for or
on account of the deductions made from my salary or
other earnings and remitted to the Washington-Balti-
more Newspaper Guild pursuant to the terms of this au-
thorization.lllllllllllllllllll
Signature of EmployeeSignature of Witness
Section 4.3ÐUnion Membership(a) Current Members. All employees who aremembers of the Guild as of the date of execution of
this Agreement shall, as a condition of employment,
maintain membership in the Guild by tendering periodic
dues for the duration of this Agreement.(b) New Employees. Not fewer than eight (8) out often (10) new employees hired after the date of execu-
tion of this Agreement within the jurisdiction of the
Guild, without regard to department, shall, as a condi-
tion of employment, become members of the Guild not
later than the thirty-first (31st) day following employ-
ment, by tendering initiation fees and periodic dues and
shall maintain such membership for the duration of this
Agreement.(c) Failure to Tender Dues. Any present employeewho fails to tender periodic dues to maintain member-
ship under Section (a) above or any future employee
who is required under Section (b) above to become a
member and who fails to tender initiation and periodic
dues in order to become a member and maintain mem-
bership shall be discharged by the Publisher after two
(2) weeks' written notice from the Guild unless the em-
ployee has complied within the two-week period.Section 4.4ÐInformation at Hiring. At the time ofhire, the Publisher shall provide each new employee
covered by the Guild with a copy of the union security
provisions in Section 4.3(b) of the collective bargaining
Agreement.Article 4 of the 3-year collective-bargaining agreement,which became effective on June 19, 1987, contains the lan-
guage quoted above. However, the 1987 contract refers to
The Baltimore Sun Company instead of The A.S. Abell Pub-
lishing Company.Of the 34 employees who resigned from the Union withoutrevoking their dues-checkoff authorizations, 29 had executed
forms bearing the following language:Baltimore, MarylandllllllllllDate of AuthorizationI hereby authorize and direct the A.S. Abell Companyto deduct from any salary or other earnings standing to
my credit on its books at the end of each payroll week
of each calendar month following the date of this au-
thorization the amount of current dues payable by me
to the Washington-Baltimore Newspaper Guild during
such calendar month according to the certified schedule
filed by the Guild with the A.S. Abell Company.I further authorize and direct the A.S. Abell Companyto remit all sums so deducted to the Washington-Balti-
more Newspaper Guild.This assigment and authorization shall remain in effectuntil revoked by me, but shall be irrevocable for a pe-
riod of one year from the date appearing above or until
the termination of the collective bargaining agreement
between yourself and the Guild, whichever occurs soon-
er. I further agree and direct that this assignment and
authorization shall be continued automatically and shall
be irrevocable for successive periods of one year each
or for the period of each succeeding applicable collec-
tive bargaining agreement between yourself and the
Guild, whichever period shall be shorter, unless written
notice of its revocation is given by me to yourself not
more than thirty (30) days and not less than fifteen (15)
days prior to the expiration of each period of one year,
or of each applicable collective bargaining agreement
between yourself and the Guild, whichever occurs soon-
er. Such notice of revocation shall become effective for
the calendar month in which you receive it.I agree to save the A.S. Abell Company harmlessagainst any and all claims and liability for or on ac-
count of the deductions made from my salary or other
earnings and remitted to the Washington-Baltimore
Newspaper Guild pursuant to the terms of this author-
ization.lllllllllllllllllll
Signature of EmployeeSignature of Witness
The language of the remaining five executed checkoff au-thorizations contain a minor variance from the format set
forth above. Thus, while the second and third lines of the
predominant format read ``end of each payroll week of each
calender month,'' the five variants, at the same place, read
``end of the first full payroll week of each calendar month.''I also note minor variations between the checkoff author-ization format quoted above and that included in the 1984
and the 1987 collective-bargaining agreements.B. Analysis and ConclusionThe General Counsel and the Union contend that the Com-pany has violated Section 8(a)(5) and (1) of the Act by refus-
ing to continue checking off membership dues for the 34 em-
ployees listed in the complaint, who resigned their union
membership and did not also expressly revoke their checkoff
authorization. The General Counsel argues that under Board
law such a resignation is effective to revoke a checkoff au- 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2In accordance with the Board's decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on the dues which should have been checked
off on and after January 1, 1987, shall be computed at the ``short-term Federal
rate'' for the underpayment of taxes as set out in the 1987 amendment to 26
U.S.C. §6621.
thorization only when the language of the authorization itselfmakes payment of union dues the quid pro quo for member-
ship, and that such language is missing in this case. The
Company urges me to find that the checkoff authorizations
permitted it to treat the resignations as revocation of those
authorizations.Contrary to the General Counsel and the Union, the Com-pany finds the necessary quid pro quo, by looking at the
dues-deduction authorization, the negotiations leading up to
the 1987 contract, and the language of section 4.3 of the
1987 contract. In the alternative, the Company contends that
even if the resignation did not automatically revoke the
checkoff authorization, the 34 employees had resigned from
the Union and owed no dues. Therefore, according to the
Company, it was not obliged to deduct anything.In Machinists Local 2045 (Eagle Signal), 268 NLRB 635,637 (1984), the Board stated its well-settled rule regarding
the impact of employee resignations from union membership
on dues-checkoff authorization as follows:It is established Board law that a dues-checkoff au-thorization ... is a contract between an employee and

his employer and that a resignation of union member-
ship ordinarily does not revoke a checkoff authoriza-
tion. However, a resignation will, by operation of law,
revoke a checkoff authorization, even absent a revoca-
tion request, where the authorization itself makes pay-
ment of dues a quid pro quo for union membership.
This is so whether or not the resignation is made during
the period for revocation set forth in the authorization
itself.Applying the quoted rule in Auto Workers Local 128 (Ho-bart Corp.), 283 NLRB 1175 (1987), the Board found thata union violated the Act by continuing to demand and to ac-
cept payment of dues pursuant to a checkoff authorization
after an employee had resigned from the union. In reaching
this result, the Board focused its attention on the employee's
dues-checkoff authorization which provided for the withhold-
ing from the employee's pay of ``such sums as the Financial
Officer of the union may certify as due and owing from [the
employee] as membership dues, including an initiation or re-
instatement fee and monthly dues in such sum as may be es-
tablished from time to time as union dues.'' Auto WorkersLocal 128, supra at 1176. The Board noted the inclusion of``membership dues'' in the authorization and held that pay-
ment of dues under that assignment was the ``quid pro quo
for union membership.'' 283 NLRB 1175 at 1177. The
Board further held that the employee's resignation from the
union also terminated his dues-checkoff authorization and
that the union's continuing demand and acceptance of dues
from him violated Secton 8(b)(1)(A) of the Act. Auto Work-ers Local 128, supra at 1176.The Board's analysis in Auto Workers Local 128 is con-sistent with its treatment of dues-checkoff authorizations in
Eagle Signal, and similar cases, in which the checkoff au-thorization form clearly indicated that the employee expected
union membership in return. E.g., Transit Union Local 1225(Greyhound Lines), 285 NLRB 1051 (1987); Food & Com-mercial Workers Local 425 (Hudson Foods), 282 NLRB1413, 1414 (1987). However, absent a showing that member-
ship was expected as consideration for a checkoff authoriza-tion, the Board has held that resignation from a union doesnot automatically revoke the authorization. American Nurses'Assn., 250 NLRB 1324, 1331 (1980); Frito Lay, Inc., 243NLRB 137, 139 fn. 3 (1979); Shen-Mar Food Products, 221NLRB 1329 (1976), enfd. as modified on other grounds 557
F.2d 396 (4th Cir. 1977).Focusing on the dues-checkoff authorization in this case,I find that it does not link payment of dues to union mem-
bership. The employees were bound by their dues-deduction
authorizations without regard to membership in the Union.
Therefore, the Company was not at liberty to terminate its
obligation to deduct and remit dues to the Union under the
1984 and 1987 contracts, when the 34 employees issue re-
signed from the Union, but did not revoke their dues-check-
off authorization. The Company, by its failure and refusal to
deduct union dues from the pay of the employees, whose
names appear in the appendix, engaged in unlawful inter-
ference under Section 8(a)(1) of the Act and violated its bar-
gaining duty under Section 8(a)(5) of the Act. Shen-MarFood Products, supra.CONCLUSIONSOF
LAW1. The Company, The Baltimore Sun Company, is an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. The Union, Washington-Baltimore Newspaper Guild,Local 35, The Newspaper Guild, AFL-CIO-CLC, is a labor
organization within the meaning of Section 2(5) of the Act.3. The Company has committed unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act by
failing and refusing to check off union dues pursuant to valid
checkoff authorization and to remit those dues to the Union
pursuant to the collective-bargaining agreement in effect be-
tween the Union and the Company.THEREMEDYHaving found that the Company engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) of the
Act, I shall recommend that it be ordered to cease and desist
from such conduct and to take certain affirmative action de-
signed to effectuate the purposes of the Act. Having found
that the Company violated Section 8(a)(1) and (5) of the Act
by failing and refusing to check off union dues pursuant to
valid checkoff authorizations, I shall recommend that the
Company be ordered to honor the contract checkoff provi-
sion and the valid dues-checkoff authorizations filed with it,
and remit to the Union dues it should have checked off pur-
suant to the collective-bargaining agreement in effect be-
tween the parties, together with interest on the amounts due,
to be computed in the manner prescribed in New Horizonsfor the Retarded.2Finally, I shall recommend that the Com-pany be ordered to post appropriate notices to its employees.[Recommended Order omitted from publication.]